Citation Nr: 0418056	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  98-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Restoration of a 100 percent disability rating for 
residuals of laryngeal cancer status post-hemilaryngectomy 
and thyroplasty, including whether a permanent total 
disability rating for can be reduced.

2.  Entitlement to a rating in excess of 50 percent, on 
appeal from the initial award of service connection for 
dysthymia.

3.  Entitlement to service connection for tremors of the 
hands secondary to service-connected residuals of laryngeal 
cancer status post-hemilaryngectomy and thyroplasty.

4.  Entitlement to service connection for headaches secondary 
to residuals of laryngeal cancer status post-hemilaryngectomy 
and thyroplasty.




REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife, Dr. J.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1971.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In February 2000, the veteran submitted a VA outpatient 
record highlighting the examiner's opinion of a relationship 
between the veteran's hypothyroidism and radiation treatment 
for his laryngeal cancer.  In August 2002, the veteran 
submitted a claim for secondary service connection for 
hypothyroidism, again submitting the February 2000 VA medical 
record.  The veteran's brief of March 2003 asserted that the 
veteran filed an informal claim for secondary service 
connection for his mental condition in July 1996.  The 
veteran's representative urges consideration of secondary 
service connection for hypothyroidism and of an earlier 
effective date of service connection for service-connected 
psychiatric disorder.  These maters are unadjudicated.  They 
are referred to the RO for appropriate action.

In November 2000, the RO granted TDIU and denied entitlement 
to Chapter 35 educational benefits without reference to the 
existing award of entitlement to Chapter 35 educational 
benefits of September 1996.  This matter is referred to the 
RO's attention for any appropriate action.

The RO certified issue one (1), above, as evaluation of 
"status post hemilaryngectomy and thyroplasty currently 
evaluated as 30 percent disabling".  The Board of Veterans' 
Appeals (Board) has restated the issue to more accurately 
state the disability at issue and the procedural posture of 
the claim.  In February 1996, VA granted service connection 
for residuals of larynx cancer.  The veteran has had 
treatment, remission, recurrences, further treatment, and 
remission.  The VA schedule for rating disabilities 
prescribes that cancer in remission will be rated based on 
the criteria for the residuals.  38 C.F.R. § 4.97, Diagnostic 
Code 6819 note (2003).  This does not amount to a change in 
the service-connected condition.  Regulations provide that 
underlying medical conditions are rated for the residuals 
employing hyphenated diagnostic codes to show the underlying 
disease and the residuals employed for rating, 38 C.F.R. 
§ 4.27 (2003).  This regulation does not provide for 
eliminating the underlying, service-connected condition from 
the name of the service-connected condition.

The RO certified issue one (1), above, as a claim for 
increased in the 30 percent disability rating of laryngeal 
cancer.  In April 1998, the RO implemented a January 1998 
rating decision to reduce the veteran's disability rating for 
laryngeal cancer from 100 percent to 30 percent.  The veteran 
filed a notice of disagreement (NOD) with the reduction in 
January 1998.  It is well established that an appeal from a 
reduction in rating is not an appeal in a claim for increased 
rating.  See Heerdt v. Derwinski, 2 Vet. App. 260 (1992) 
(distinguishing appeal seeking restoration of reduced rating 
from appeal seeking increased rating).  Whereas the veteran 
appealed from the reduction in rating, the appeal sought 
restoration, not increased rating.  A September 1996 rating 
decision found the veteran's total disability to be 
permanent.  This compels consideration of the issue of 
whether VA can reduce the rating.

The issue of rating the veteran's dysthymia is on appeal from 
the initial grant of service connection.  The issue is stated 
above to reveal this procedural posture and so distinguish it 
from a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Appellate action on the issue of restoration of a 100 percent 
rating for residuals of laryngeal cancer and secondary 
service connection for headaches and hand tremors is deferred 
pending return of the case from the REMAND appended to this 
decision.  This appeal is REMANDED in part to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's dysthymia is manifested by occupational and 
social impairment, with deficiencies in most areas including 
work and family relations due to near continuous depression 
affecting the ability to function independently and 
effectively, an instance of suicidal ideation, difficulty in 
adapting to stressful situations, and inability to maintain 
effective relationships.

2.  The veteran's dysthymia does not manifest or nearly 
approximate total occupational and social impairment due to 
gross impairment of thought or communication, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, memory loss for personal details about himself or 
close relatives, or other symptoms of dysthymia with anxiety 
of comparable severity.


CONCLUSION OF LAW

The veteran's total psychiatric disability picture more 
nearly approximates the schedular criteria for a 70 percent 
rating than for a 50 percent rating, but it does not meet or 
more nearly approximate the rating criteria for a 100 percent 
rating.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The RO has 
executed multiple ratings during the long history of this 
appeal, considering evidence as it entered the record.  The 
appellant has argued the merits of the claim coincident with 
each submission of evidence and subsequent rating decision.  
A staged rating under Fenderson, 12 Vet. App. 119, is 
different.  Additionally, there is no change in the severity 
of the veteran's dysthymia that would require that any rating 
be effective for less than the entire period under review.  
For these reasons, the appellant suffers no deprivation of 
due process from the Board's action.

The veteran's service-connected mental disorders, dysthymia 
and anxiety, are rated according the a general formula for 
rating mental disorders: 

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.


38 C.F.R. § 4.130, Diagnostic Code 9433 (1998) (general 
rating formula for mental disorders).  The criteria for 
rating mental disorders are examples, not an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All of the 
criteria are not expected to be present in each instance.  
38 C.F.R. § 4.21 (2003).

The veteran is service connected for two mental disorders, 
dysthymia and anxiety.  The rating is not affected by the 
service connection of two diagnosed mental disorders.  These 
cannot be rated separately, because to do so would result in 
multiple awards of compensation for psychiatric disability.  
Regulation prohibits such duplicative rating, called 
pyramiding in VA parlance.  See 38 C.F.R. § 4.14 (2003).

The veteran has demonstrated symptoms of mood and anxiety 
disorders continuously from the December 1997 effective date 
of service connection, which is the period of concern in this 
decision.  Historically, the veteran began psychiatric 
treatment privately in 1990 for alcoholism and depression.  
On VA examination in April 1992, he was observed with 
depressed and anxious mood and blunted affect without 
suicidal or homicidal ideation and with good impulse control.  
He reported irritability and aggressive behavior at home.  
The examiner diagnosed alcohol dependence and major 
depression with a global assessment of functioning (GAF) of 
55 currently and 65 for the past year.

In September 1996, VA evaluated the veteran for outpatient 
psychiatric care for complaints of insomnia, severe anxiety, 
loss of appetite, irritability, anhedonia, and hopelessness.  
The impression was depression due to cancer of the larynx.  
He was put on a multiple medication regimen.  On December 
1996 follow-up, he complained of worsening symptoms.  The 
examiner adjusted his medication.

On VA examination in February 1998, the examiner reviewed the 
veteran's medical and psychiatric history.  The veteran 
complained of difficulty talking, depression, and being very 
anxious; he had premonitions of bad things and always 
expecting death.  Clinically, he had depressed mood; 
constricted affect; good attention, concentration and memory; 
clear and coherent speech; no hallucinations; he was not 
suicidal or homicidal; he had fair insight and judgment; and 
good impulse control.  The diagnosis was dysthymia with 
anxiety secondary to medical condition.  His GAF was 50.

In hearing testimony of June 1998, Dr. Jose Arturo Juarbe 
opined that the veteran was correctly diagnosed with major 
depression, which he felt was a more severe disorder than 
dysthymia.  Dr. Juarbe opined that consideration of the 
veteran's social isolation, sense of hopelessness and 
worthlessness, and preoccupation with death were consistent 
with a GAF of 20.  Dr. Juarbe did not testify that he had 
examined the veteran.

VA conducted a social and industrial survey in August 1998.  
The veteran's wife reported the veteran was completely 
isolated and very irritable over slight matters.

On VA examination in September 1998, the examiner reviewed 
the veteran's claims file and the June 1998 hearing 
transcript.  The examiner diagnosed dysthymia with a GAF of 
50.  She opined that the symptomatology revealed in the 
private medical records and the social and industrial survey 
did were not compatible with Dr. Juarbe's diagnosis of major 
depression, but that he had had a single episode of major 
depression when first diagnosed with cancer.  On current 
examination the veteran presented alert, in full contact with 
reality, with relevant, understandable speech, logical 
thought content, no delusions or hallucinations or suicidal 
or homicidal ideas.  His affect was adequate and his mood was 
depressed.  He was fully oriented with adequate memory and 
judgment, but superficial insight.

The veteran had psychiatric hospitalizations in June and 
December 1999 with diagnosed major depression and dysthymic 
disorder.  He was markedly depressed, irritable, angry, with 
ideas of self-harm; he ingested more medicine than prescribed 
in a presumptive suicide gesture.  His symptoms resolved 
during each hospitalization.  The former admission resulted 
in a GAF of 40 currently and 50 for the past year.  The 
latter admission resulted in a GAF of 60 at discharge.

The veteran testified at a VA hearing in January 2000.  He 
asserted that his 1999 hospitalizations represented a 
worsening of his symptoms.

On VA examination in February 2000, the examiner noted the 
veteran was clean but unshaven for one week.  He was oriented 
to person, time, and place.  He had a constricted affect and 
depressed mood.  His attention was good.  His concentration 
and memory were fair.  His speech was coherent.  He was not 
suicidal or homicidal.  His insight and judgment were fair, 
and he had good impulse control.  The GAF was 50.

VA outpatient psychiatric records of March 2000 to January 
2002 include seven reports by at least three different 
examiners.  They show GAF scores of 40 in March 2000, 48 in 
October 2000, 50 in March 2001, 48 in April 2001, 48 in 
August 2001, and 48 in January 2002.  During this time the 
veteran exhibited anxiousness and sadness, reported keeping 
to himself, poor judgment and insight, coherent speech; he 
had no thoughts of harming himself or others, remained alert, 
relevant, and logical.  In January 2002, the veteran's wife 
reported the veteran had no activities or socialization and 
that he became anxious in strange environments.

Records of the Social Security Administration of October 1996 
show the veteran receives SSA benefits disability due to 
laryngeal cancer.  Subsequent clinical relating to SSA 
benefits show the primary focus was on psychiatric 
impairment. 

The controversy in the record arising from the June 1998 
testimony of Dr. Juarbe whether the veteran is correctly 
diagnosed with dysthymia versus major depression is moot.  
The general formula for rating mental disorders applies to 
both dysthymia and major depression.  VA is constrained to 
apply the diagnostic terminology of the American Psychiatric 
Association as published in the Diagnostic and Statistical 
Manual of Mental Disorders  (4th ed. 1994) [hereinafter DSM-
IV] in diagnosing and rating mental disorders.  38 C.F.R. 
§ 4.125(a) (2003).  Dysthymia and major depressive disorder 
are both mood disorders.  VA rates disability attributable to 
them according to the same general formula for rating mental 
disorders.  To the extent Dr. Juarbe is of the medical 
opinion that major depression is a more severe form of mood 
disorder than is dysthymia, it is a distinction without a 
difference.  The Board will not in this case attempt to 
attribute increments of severity of disorders that regulation 
mandates be rated by the same criteria.  The rating would not 
change if the diagnosis were major depression.

The numerous psychiatrists whose treatment records and 
examination reports are in the claims file have provided 
multiple assessments of the veteran's global functioning.  
The GAF scores set forth in the DSM-IV describe social and 
occupational functioning on a hypothetical continuum, with 
the characteristics and attributes of the scores set forth in 
10-point ranges from 100 to 1.  DSM-IV 32-33.  For example, 
100 to 91 represents superior functioning in a wide range of 
activities; 10 to 1 represents persistent danger of severely 
hurting self or others, or persistent in ability to maintain 
minimal personal hygiene, or serious suicidal act with clear 
expectation of death.  These scores do not directly correlate 
with the VA general formula for rating mental disorders.  
They do, however, provide a good, standardized means of 
gaining insight into the veteran's ability to function in the 
areas material to VA disability ratings.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2003).  Moreover, the number of GAF scores 
reported over the period of time relevant to this appeal 
provides an effective way to correlate the several examining 
and treating physicians' assessment of the functional 
consequences of the veteran's symptoms.

With one exception, the veteran's GAF is reported in the 40 
to 60 range, with the 48 and 50 the markedly predominant GAF.  
The significant element in Dr. Juarbe's testimony is his 
assignment of a GAF of 20.

A GAF in the 20 to 11 range represents "[s]ome danger of 
hurting self or others (e.g., suicide attempt without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g. largely incoherent or mute)." DSM-IV 33.  The 
documented, clinical observations of the veteran do not 
corroborate the characteristics of a GAF of 20.  Dr. Juarbe's 
opinion is not based on observation of the veteran.  It 
appears exaggerated.  It is not credible and the GAF of 20 is 
not probative of the veteran's functioning.  A VA disability 
rating cannot accurately be based upon it or any attempt to 
correlate it with the VA rating schedule.  The veteran has 
not demonstrated symptoms of the type or severity of those of 
the 100 percent rating criteria to justify a total schedular 
rating for dysthymia with anxiety.

Setting aside Dr. Juarbe's GAF of 20, the numerous remaining 
GAF scores can fairly and accurately be averaged to the range 
of 48 to 50.  This is near the top of that level of 
functioning described as "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The level of disability persistently shown in the examination 
and clinical reports is well characterized by the criteria 
for rating mental disorders of the 70 percent rating.  
Although the medical records show some variability in the 
severity of the symptoms, most notably during the two 1999 
hospitalizations, the GAF remained essentially constant, 
returning to near 50.  The symptoms shown in the clinical 
record, near continuous depression affecting the ability to 
function independently and effectively, an instance of 
suicidal ideation, difficulty in adapting to stressful 
situations, and inability to maintain effective relationships 
have resulted in the type of social and occupational 
impairment fully characteristic of the 50 percent rating and 
substantially characteristic of the 70 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (2003).

When the total disability picture more nearly approximates 
the next higher rating for a disability, the higher rating is 
assigned.  38 C.F.R. § 4.7 (2003).  The total disability 
picture regarding the veteran's service-connected dysthymia 
and anxiety does more nearly approximate disability 
commensurate with the 70 percent rating than with the 50 
percent rating.  This is based on comparison of the symptoms 
shown in the clinical records and examination reports with 
the veteran's wife's several, credible statements about his 
level of functioning and the persistence of a narrow range of 
GAF scores from multiple treating and examining psychiatrists 
over the entire period at issue in this appeal.  The total 
disability picture at no time meets or nearly approximates 
the criteria for a 100 percent rating.

In sum, the consistency in GAF scores during the time at 
issue in this appeal is strongly probative evidence that the 
variations in symptomatology described in the record are too 
small and of too short duration to warrant staging the rating 
at different levels during the time from the date of service 
connection to the present.  Whereas the entire disability 
picture related to service-connected dysthymia and anxiety 
more nearly approximates the criteria for a 70 percent than 
for a 50 percent disability rating, the higher rating is 
warranted, without staging, for the entire period subject to 
the veteran's appeal.  Fenderson, 12 Vet. App. 119.

In developing the claim for higher rating for dysthymia and 
anxiety, the RO notified the veteran by letter of July 2001 
about the information and evidence necessary to substantiate 
the claim and about which information and evidence the 
veteran must produce and which information and evidence VA 
would obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The notice post-dated the initial 
adjudication, as must have been, the initial adjudication 
having pre-dated the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  VA 
reviewed the claim subsequent to the July 2001 notice and 
issued a supplemental statement of the case (SSOC) 
summarizing that review.  This review mitigated any prejudice 
that might otherwise arise from adjudication that predates 
VCAA notice.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (claimant is prejudiced by adjudication of a claim 
prior to provision of VCAA notice).  During the pendency of 
this appeal, VA has obtained all evidence of which the 
veteran provided notice, both private and federal, and all 
pertinent VA medical records.  VA has provided multiple 
examinations of the veteran.  There has been no failure to 
obtain evidence.  In short, VA has discharged its duties 
under the VCAA.


ORDER

A schedular rating of 70 percent for dysthymia and anxiety 
from the initial grant of service connection is granted, 
subject to the regulations governing payment of monetary 
benefits.


REMAND

In September 1996, the RO granted a schedular 100 percent 
disability rating for residuals of larynx cancer.  The rating 
decision stated that the 100 percent rating was permanent.  
The RO awarded entitlement to Chapter 35 educational benefits 
based on the permanence of the 100 percent rating.  A 
determination of permanent total disability is a legal 
predicate of entitlement to Chapter 35 educational benefits.  
38 U.S.C.A. § 3501(a)(1)(A) (West 2002).

In November 1997, the RO found error in the effective dates 
of prior disability ratings, including of the 100 percent 
rating for residuals of larynx cancer.  The RO amended the 
effective dates, including a prospective date for reduction 
of the 100 percent rating.  The November 1997 rating made no 
reference to the exiting determination of permanence of the 
100 percent rating.

No adjudicative action of record has set aside the finding of 
permanent total disability rating for residuals of laryngeal 
cancer.  No adjudicative action of record has terminated 
entitlement to Chapter 35 educational benefits.

In January 1998, the RO reduced the veteran's 100 percent 
rating for residuals of larynx cancer without reference to 
the existing award of permanent 100 percent rating.  The 
veteran appealed from the reduction.

It is the preliminary opinion of the Board that the appeal 
from the reduction of the 100 percent rating awarded in 
September 1996 is not ripe for appellate review.  VA must 
first take adjudicative action addressing the legal mechanism 
for reducing a total disability rating previously adjudicated 
permanent.

The March 1998 rating decision that denied secondary service 
connection for headaches and tremors of the hands as 
secondary to service-connected residuals of laryngeal cancer 
apparently based the decision on a February 1998 VA 
examination report.  That report was not adequate for rating 
purposes.  38 C.F.R. §§ 3.159(c)(4), 4.2 (2003).  
Specifically, the examination finding of unknown etiology is 
insufficient.  Further examination is necessary resulting in 
a report that explicitly addresses the question whether there 
is a relationship between the veteran's residuals of 
laryngeal cancer, including treatment of the cancer and its 
residuals, and the claimed disabilities.  The examiner should 
provide the RO sufficient information to enable the RO to 
consider questions of cause and of aggravation of the claimed 
conditions by the service-connected condition.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, there is no VCAA notice to the veteran that 
informs him of the information and evidence necessary to 
substantiate a claim of wrongful reduction of a permanent 
total disability rating or of the information and evidence 
necessary to establish secondary service connection.  This 
deficiency should be the first cured.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Notice should 
specifically address the information and 
evidence necessary to prosecute a claim 
for restoration of a total disability 
rating that was adjudicated permanent, 
and the information and evidence 
necessary to substantiate a claim for 
secondary service connection.

2.  Schedule the veteran for a VA 
neurological examination.  Provide the 
examiner with the claims file.  The 
examination is to diagnose or rule out 
headaches and tremors of the hands.  If 
either condition is diagnosed, the 
examiner should provide an opinion 
whether it is less than, equal to, or 
greater than 50 percent probably that 
residuals of laryngeal cancer status 
post-hemilaryngectomy and thyroplasty 
caused or aggravated either condition.  
In answering the question, the examiner 
should consider the history of and 
current treatment for laryngeal cancer 
and the treatment of its residual 
conditions.

3.  Readjudicate the claims at issue.  In 
considering the veteran's claim for 
restoration of the 100 percent rating for 
residuals of laryngeal cancer, the RO 
must take cognizance of the September 
1996 determination of permanence of the 
total rating, and consider whether the 
law provides any mechanism for reduction 
of a permanent total rating.  
Readjudication of the secondary service 
connection claims must consider whether 
residuals of laryngeal cancer, status 
post-hemilaryngectomy and thyroplasty 
caused or aggravated the claimed 
conditions.  Allen, 7 Vet. App. 439.  If 
any issue remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



